DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 3-5, 7-10 and 12 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sameer Gokhale (Reg. No. 62618) on Aug. 19, 2022.
The application has been amended as follows: 
Claim 1. (Canceled)  





Claim 2 (Canceled).

Claim 3. (Currently Amended)  The input apparatus according to claim 12 [[1]], wherein:
the fingertip positions of the at least three fingers include a fingertip position of a little finger, a fingertip position of a ring finger, and a fingertip position of a thumb; and
the determiner is configured to determine the reference plane based on the fingertip position of the little finger, the fingertip position of the ring finger, and the fingertip position of the thumb.

Claim 4. (Currently Amended)  The input apparatus according to claim 12 [[1]], wherein the virtual key setter is configured to set the plurality of detection ranges on a per finger basis.

Claim 5. (Currently Amended)  The input apparatus according to claim 12 [[1]], wherein the virtual key setter is configured to set a detection range for use for specifying that a next virtual key is pressed, based on the fingertip position of the specific finger and a virtual key immediately previous pressing of which is specified by the pressed key specifier, from among the plurality of virtual keys.

Claim 6. (Canceled)  






Claim 7. (Currently Amended)  The input apparatus according to claim [[6]] 12, further comprising a hand shape recognizer configured to, based on output data that is output from a sensor, generate hand shape data representative of the shape of a hand in three dimensions,
wherein the fingertip position data and the palm shape data that are input to the estimation model are specified based on the hand shape data.

Claim 8. (Currently Amended)  The input apparatus according to claim 12 [[1]], further comprising a display configured to display, on a virtual keyboard on which the plurality of virtual keys are arranged, an image of a virtual key that is not pressed and an image of the virtual key that is pressed and is specified by the pressed key specifier, such that the image of the virtual key that is not pressed and the image of the virtual key that is pressed are distinguishable from each other.

Claim 9. (Currently Amended)  The input apparatus according to claim 12 [[1]], wherein:
the determiner is configured to determine, based on fingertip positions of at least three fingers of a right hand in the initial state, a first reference plane corresponding to the right hand as the reference plane, and determines, based on fingertip positions of at least three fingers of a left hand in the initial state, a second reference plane corresponding to the left hand as the reference plane;
the virtual key setter is configured to:
set, on the first reference plane corresponding to the right hand, the plurality of detection ranges as a plurality of detection ranges for the right hand, based on a fingertip position of a specific finger of the right hand in the initial state from among the fingertip positions of the at least three fingers of the right hand, and
set, on the second reference plane corresponding to the left hand, the plurality of detection ranges as a plurality of detection ranges for the left hand, based on a fingertip position of a specific finger of the left hand in the initial state from among the fingertip positions of the at least three fingers of the left hand; and
the pressed key specifier is configured to:
specify, according to a positional relationship between fingertip positions of a plurality of fingers of the right hand in the input operation and the plurality of detection ranges for the right hand, a virtual key that is pressed by the right hand from among the plurality of virtual keys, and
specify, according to a positional relationship between fingertip positions of a plurality of fingers of the left hand in the input operation and the plurality of detection ranges for the left hand, a virtual key that is pressed by the left hand from among the plurality of virtual keys.

Claim 10. (Currently Amended)  The input apparatus according to claim 12 [[1]], wherein:
the fingertip positions of the at least three fingers include a fingertip position of a little finger, a fingertip position of a ring finger, and a fingertip position of a thumb; and
the determiner is configured to determine the reference plane based on the fingertip position of the little finger, the fingertip position of the ring finger, and the fingertip position of the thumb.

Claim 11. (Canceled)  




Claim 12. (Previously Presented)  An input apparatus comprising:
a determiner configured to determine a reference plane, on which a plurality of virtual keys are arranged, based on fingertip positions of at least three fingers from among fingertip positions of a plurality of fingers in an initial state;
a virtual key setter configured to set on the reference plane, based on a fingertip position of a specific finger from among the fingertip positions of the at least three fingers in the initial state, a plurality of detection ranges that correspond to respective ones of the plurality of virtual keys and that each detect a pressing of a corresponding virtual key; and
a pressed key specifier configured to specify a virtual key that is pressed, from among the plurality of virtual keys, according to a positional relationship between the fingertip positions of the plurality of fingers in an input operation, and the plurality of detection ranges set on the reference plane for each of the plurality of virtual keys, wherein: 
the pressed key specifier comprises:
an estimation model configured to estimate a virtual key that is pressed, from among the plurality of virtual keys, based on:
fingertip position data indicative of the fingertip positions of the plurality of fingers;
palm shape data indicative of a shape of a palm; and
the plurality of detection ranges; and
a learner configured to reflect, to the estimation model, whether the virtual key estimated based on the estimation model is correct or incorrect.
Allowable Subject Matter
	Claims 3-5, 7-10 and 12 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 12, the closest known prior art, i.e., Schwartz et al. (US 2018/0342103 A1), Katayama (US 2010/0156787 A1), Kwon et al. (US 2017/0371405 A1), Balan et al. (US 2015/0040040 A1), Bennet et al. (US 2016/0018985 A1), Katayama (US 2010/0156836), Murase et al. (US 2014/0105455 A1) and Cho et al. (US 2016/0085379 A1, IDS dated Jul. 27, 2022), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “palm shape data indicative of a shape of a palm; and the plurality of detection ranges, and a learner configured to reflect, to the estimation model, whether the virtual key estimated based on the estimation model is correct or incorrect”.
As to claims 3-5 and 7-10, they depend from claim 12, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571)270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 19, 2022
/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***